Citation Nr: 1712103	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  14-09 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for neurosyphilis, for the purpose of accrued benefits.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran's Wife and Daughter




ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from December 1958 to November 1960 and September 1962 to November 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In relevant part, the rating decision denied the claim for entitlement to service connection for neurosyphilis on the grounds that a nexus between the condition and the Veteran's military service was not established.  A notice of disagreement was received in July 2012; subsequently, a statement of the case was issued in January 2014.  A timely substantive appeal was submitted in March 2014.

In December 2016, the Veteran's wife and daughter testified before the undersigned Veterans Law Judge during a videoconference hearing; a transcript of which is of record.

The Veteran initially was the appellant for the claim on appeal but passed away in August 2014, during pendency of his appeal.  The present appellant is the Veteran's surviving spouse; she has been substituted as the claimant for the purpose of processing this claim to completion. The law was amended to permit substitution of claimants when the original claimant dies during the pendency of the claim or appeal.  38 U.S.C.A. § 5121A  (West 2014).  The amendment applies to pending claims or appeals where the death occurred on or after October 10, 2008.  Here, the Veteran passed in August 2014, and the appellant duly completed VA Form 21-0847 (Request for Substitution of Claimant Upon Death of Claimant) in December 2014.  In February 2017, the appellant was notified that she was substituted as the claimant in the present appeal.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the delay, additional development is necessary prior to the adjudication of the claim for service connection for neurosyphilis.  38 U.S.C.A. 
§ 5103A (2014); 38 C.F.R. § 3.159(c) (2016).

Service treatment records reflect that the Veteran was treated for urethritis due to gonorrhea in March 1960 while in service.  The appellant has also contended that the Veteran contracted syphilis due to exposure to blood while serving in combat in Vietnam.  A lay statement from a fellow veteran described seeing the Veteran cut by elephant grass and being covered in blood while searching deceased and wounded combatants.

The Veteran underwent a VA examination in March 2012.  The examiner indicated that he did not review the claims file or service treatment records.  He provided an opinion only as to whether the Veteran's strokes were caused by the neurosyphilis; he did not provide an opinion regarding the etiology of the neurosyphilis. 

VA's duty to assist requires that VA provide a VA examination where necessary to decide the claim.  38 U.S.C.A. § 5103A(d)(1); Green v. Derwinski, 1 Vet.App. 121, 124 (1991).  When an examination is inadequate, the Board must remand the case for further development.  Bowling v. Principi, 15 Vet.App. 1, 12 (2001) (holding that the Board has a duty under 38 C.F.R. § 19.9(a) to remand a case "[i]f further evidence or clarification of the evidence or correction of a procedural defect is essential for proper appellate decision"); 38 C.F.R. § 4.2 (2016).

Having carefully reviewed the evidence of record, the Board finds that a remand is necessary for a VA addendum opinion to address the etiology of the Veteran's neurosyphilis after review and consideration of the claims file, including service treatment records and lay evidence.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain an addendum to the March 2012 VA examination to discuss the etiology of the Veteran's neurosyphilis.  The claims file and a copy of this REMAND are to be made available to and reviewed by the examiner.  If the March 2012 VA examiner is not available, the claims file should be provided to an appropriate examiner to render the requested opinion.

Based upon a review of the claims file, including service treatment records and the lay evidence of record, and given the particulars of this Veteran's medical history, the examiner is asked to provide an opinion addressing the following question:

a.  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's neurosyphilis is causally or etiologically due to service?  In providing the requested medical opinion, the examiner is asked to take into consideration the service treatment records reflecting treatment for urethritis due to gonorrhea and the lay evidence regarding blood exposure from deceased and wounded persons during combat in Vietnam.

For each opinion provided, the examiner should provide a clear rationale and explain in detail the underlying reasoning for the opinions.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2.  After completing the above, and any other development deemed necessary, adjudicate the appellant's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, she and her representative should be provided with a Supplemental Statement of the Case. An appropriate period of time should be allowed for response before the matter is returned to the Board.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




